                     Case 19-10664          Doc 39       Filed 07/31/20       Page 1 of 3




                       United States Bankruptcy Court
                                    Middle District of North Carolina

In Re:                                        )
                                              )
PEREZ FLOREZ, MAICOL JOSE         xxx-xx-6024 )
PEREZ-FLOREZ, JULIE ELLINGTON     xxx-xx-9351 )                               No.:    19-10664       C-13G
3215 ROLLING ROAD                             )
HIGH POINT, NC 27265                          )                                       Chapter 13
                           Debtors            )

                   NOTICE OF OBJECTION TO MORTGAGE CLAIM #6 OF
                        HOME POINT FINANCIAL CORPORATION
         Anita Jo Kinlaw Troxler, Trustee, has filed an objection to your mortgage claim in this bankruptcy
case.
       Your mortgage claim may be reduced, modified, or eliminated. You should read these
papers carefully and discuss them with your attorney, if you have one.

         If you do not want the court to eliminate or change your mortgage claim, then on or before
         September 4, 2020, you or your lawyer must file with the court a written response to the objection,
         explaining your position, at:

                   U.S. Bankruptcy Court, P.O. Box 26100, Greensboro, NC 27402-6100

         If you mail your response to the court for filing, you must mail it early enough so that the court will
         receive it on or before the date stated above.

         You must also send a copy to:

         ANITA JO KINLAW TROXLER
         STANDING TRUSTEE
         P.O. BOX 1720
         GREENSBORO, NC 27402-1720

         JULIE H MORRISON ESQ
         IVEY & EGGLESTON
         111 WORTH ST
         ASHEBORO, NC 27203

         MAICOL JOSE PEREZ FLOREZ
         JULIE ELLINGTON PEREZ-FLORES
         3215 ROLLING ROAD
         HIGH POINT, NC 27265

        Participate in the telephonic hearing on the objection, to be held on September 15, 2020, at 2:00 p.m. To
participate in the hearing, parties are instructed to dial 877-848-7030 and provide access code 8852513 when
prompted to do so.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the objection
to your mortgage claim.

Date:    July 31, 2020                                                        OFFICE OF THE CLERK
                                                                              U.S. Bankruptcy Court
(Revised 5/19)
                  Case 19-10664         Doc 39   Filed 07/31/20    Page 2 of 3




C-13-15
(Rev. 5/19)
                            UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                   ) Objection to Mortgage Claim
                                                         )        Chapter 13
PEREZ FLOREZ, MAICOL JOSE                    xxx-xx-6024 )
PEREZ-FLOREZ, JULIE ELLINGTON                xxx-xx-9351 )
3215 ROLLING ROAD                                        )   No: 19-10664 C-13G
HIGH POINT, NC 27265                                     )
                                                         )
                              Debtors                    )

The undersigned Standing Trustee respectfully moves the Court for an Order as follows:
This Plan was confirmed by Order entered September 10, 2019. Home Point Financial Corporation is
being paid on Claim 6 secured by a deed of trust against the Debtors’ real property with payments to be
maintained and cured on the claim through plan payments. On October 28, 2019 a Notice of Post-Petition
Mortgage Fees, Expenses and Charges was filed by Home Point Financial Corporation in reference to
Claim 6 in the amount of $900.00 for Proof of Claim and Plan Review and Proof of Claim Attachment.
The Trustee believes the total fees claimed are excessive and the full amount should not be allowed. The
Trustee objects to the amount related to the filing of the Proof of Claim and Review of the Plan in excess
of $450.00. The Trustee recommends that an Order be entered sustaining the Trustee's objection to the
amount of the Notice of Post-Petition Mortgage Fees, Expenses and Charges filed October 28, 2019 by
Home Point Financial Corporation in reference to Claim 6 above $450.00 and disallowing the balance
above $450.00.




Date: July 31, 2020                                                s/Anita Jo Kinlaw Troxler
AJKT:lac                                                           Standing Trustee
              Case 19-10664     Doc 39   Filed 07/31/20   Page 3 of 3




                                PARTIES TO BE SERVED
                                     PAGE 1 OF 1
                                   19-10664 C-13G


ANITA JO KINLAW TROXLER                     GREGORY A. POSCH
STANDING TRUSTEE                            POSCH LAW FIRM
PO BOX 1720                                 P.O. BOX 99418
GREENSBORO NC 27401-1720                    RALEIGH, NC 27624

MAICOL JOSE PEREZ FLOREZ                    SYNCHRONY BANK
3215 ROLLING ROAD                           C/O PRA RECEIVABLES
HIGH POINT, NC 27265                        MANAGEMENT, LLC
                                            PO BOX 41021
JULIE ELLINGTON PEREZ-FLORES                NORFOLK, VA 23541
3215 ROLLING ROAD
HIGH POINT, NC 27265                        ATTN: CAPITAL ONE AUTO FINANCE
                                            A DIVISION OF CAPITAL ONE NA DEPT
JULIE H MORRISON ESQ                        AIS PORTFOLIO SERVICES, LP
IVEY & EGGLESTON                            ACCOUNT: XXXXXXXXX9174
111 WORTH ST                                4515 N SANTA FE AVE. DEPT. APS
ASHEBORO, NC 27203                          OKLAHOMA CITY, OK 73118

ATTN: OFFICER (Not on Matrix)
HOME POINT FINANCIAL
CORPORATION
11511 LUNA ROAD, SUITE 300
FARMERS BRANCH, TX 75234

D. ANTHONY SOTTILE
AUTHORIZED AGENT FOR
HOME POINT FINANCIAL CORP
SOTTILE & BARILE LLC
394 WARDS CORNER ROAD, STE 180
LOVELAND, OH 45140
